Appeal by the defendant from two judgments of the Supreme Court, Queens County (Demakos, J.), both rendered October 16, 1987, convicting him of manslaughter in the first degree under indictment No. 266/86, and criminal possession of a weapon in the third degree under indictment No. 293/86, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The record of the plea proceedings reveals that the defendant knowingly and voluntarily waived his right to challenge the suppression ruling on appeal (see, People v Seaberg, 74 NY2d 1; People v Williams, 36 NY2d 829, cert denied 423 US 873). Mangano, P. J., Kunzeman, Kooper, Sullivan and Ritter, JJ., concur.